Case 3:19-cv-01537-BEN-JLB Document 85 Filed 01/27/21 PageID.9546 Page 1 of 4



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12
 13                     IN THE UNITED STATES DISTRICT COURT
 14                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16   JAMES MILLER, et al.,                        Case No. 19-cv-1537-BEN-JLB
 17                                   Plaintiffs, DEFENDANTS’ BRIEF ON
                                                  SIGNIFICANT DISPUTED ISSUES
 18               v.                              OF LAW
 19   CALIFORNIA ATTORNEY                          [L.R. 16.1(f)(9)(A)]
      GENERAL XAVIER BECERRA,
 20   et al.,                                   Date:               February 3, 2021
                                                Time:               10:00 a.m.
 21                                 Defendants. Dept:               5A
                                                Judge:              Hon. Roger T. Benitez
 22                                             Trial Date:         February 3, 2021
                                                Action Filed:       August 15, 2019
 23
 24
 25
 26
 27
 28

           Defendants’ Brief on Significant Disputed Issues of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 85 Filed 01/27/21 PageID.9547 Page 2 of 4



  1        In accordance with Local Civil Rule 16.1(f)(9)(A), Defendants Xavier
  2   Becerra, in his official capacity as Attorney General of the State of California, and
  3   Luis Lopez, in his official capacity as Director of the Department of Justice Bureau
  4   of Firearms (together, “Defendants”), hereby submit their brief on significant
  5   disputed issues of law, including foreseeable procedural and evidentiary issues.
  6                     SIGNIFICANT DISPUTED ISSUES OF LAW
  7        The significant disputed issues of law are (1) whether California’s Assault
  8   Weapons Control Act (the “AWCA”) burdens conduct protected by the Second
  9   Amendment to the United States Constitution, and if so, (2) whether the AWCA
 10   satisfies the applicable level of constitutional scrutiny. It is Defendants’ position
 11   that the AWCA does not burden conduct protected by the Second Amendment, and
 12   even assuming some burden, the AWCA satisfies intermediate scrutiny, consistent
 13   with the holdings of every federal circuit court to have considered the
 14   constitutionality of similar assault-weapon restrictions. See Wilson v. Cook Cty.,
 15   937 F.3d 1028, 1036 (7th Cir. 2019) (following Friedman v. City of Highland Park,
 16   Ill., 784 F.3d 406, 412 (7th Cir. 2015)), cert. denied, __ S.C. __, 2020 WL 3146694
 17   (June 15, 2020); Worman v. Healey, 922 F.3d 26, 38 (1st Cir. 2019); Kolbe v.
 18   Hogan, 849 F.3d 114, 138-39 (4th Cir. 2017) (en banc); N.Y. State Rifle & Pistol
 19   Ass’n v. Cuomo, 804 F.3d 242, 257-61 (2d Cir. 2015); Heller v. District of
 20   Columbia, 670 F.3d 1244, 1261-62 (D.C. Cir. 2011).
 21        Defendants’ positions on these and other disputed issues of law are set forth
 22   more fully in Defendants’ Memorandum of Contention of Fact and Law (Dkt. 65),
 23   which is incorporated by reference herein.
 24          FORESEEABLE PROCEDURAL AND EVIDENTIARY ISSUES
 25        Defendants have filed a Daubert Motion to Preclude Testimony of John R.
 26   Lott, Jr. (Dkt. 73) and a Motion in Limine to Preclude or Limit Testimony at Trial
 27   (Dkt. 75), which are incorporated by reference herein. In addition, the parties are
 28   still in the process of designating and counter-designating the transcripts of the
                                                 2
           Defendants’ Brief on Significant Disputed Issues of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 85 Filed 01/27/21 PageID.9548 Page 3 of 4



  1   depositions taken in this case; Defendants anticipate potential disputes over certain
  2   objections made during the depositions.
  3   Dated: January 27, 2021                           Respectfully submitted,
  4                                                     XAVIER BECERRA
                                                        Attorney General of California
  5                                                     MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  6                                                     JOSE A. ZELIDON-ZEPEDA
                                                        PETER H. CHANG
  7                                                     Deputy Attorneys General
  8
                                                        s/ John D. Echeverria
  9
                                                        JOHN D. ECHEVERRIA
 10                                                     Deputy Attorney General
                                                        Attorneys for Defendants
 11   SA2019104420
      42530014.docx
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    3
              Defendants’ Brief on Significant Disputed Issues of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 85 Filed 01/27/21 PageID.9549 Page 4 of 4




                                  CERTIFICATE OF SERVICE

Case Name:        James Miller et al. v. Xavier Becerra, et al.
Case No.          3:19-cv-01537-BEN-JLB

I hereby certify that on January 27, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 DEFENDANTS’ BRIEF ON SIGNIFICANT DISPUTED ISSUES OF
 LAW
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on January
27, 2021, at San Francisco, California.


                Robert Hallsey                                    /s/ Robert Hallsey
                  Declarant                                            Signature

SA2019104420
42530022.docx
